 



Exhibit 10.16
AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT
          Amendment No. 1, dated as of October 25, 2006 (this “Amendment”),
between Goldman Sachs Mortgage Company, as buyer (the “Buyer”), New Century
Warehouse Corporation, as a seller (a “Seller”), New Century Mortgage
Corporation, as a seller (a “Seller” and, together with New Century Warehouse
Corporation, the “Sellers”) and New Century Financial Corporation, as guarantor
(the “Guarantor”).
RECITALS
          The Buyer, the Sellers, and the Guarantor are parties to that certain
Master Repurchase Agreement, dated as of February 15, 2006 (the “Existing
Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). The Guarantor is a party to that certain Guaranty (the “Guaranty”),
dated as of February 15, 2006, as the same may be amended from time to time, by
the Guarantor in favor of the Buyer. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.
          The parties have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement. As a
condition precedent to amending the Existing Repurchase Agreement, the Buyer has
required the Guarantor to ratify and reaffirm the Guaranty on the date hereof.
          Accordingly, the parties hereby agree, in consideration of the mutual
premises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:
          Section 1. Temporary Amendment. For purposes of this Amendment, this
Section 1 will be effective only during the period beginning on the date hereof
through and including December 31, 2006 (the “Temporary Amendment Period”).
          1.1 Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by adding the following definitions in their proper alphabetical
order:
          ““High LTV Repurchased Mortgage Loan” shall mean a Repurchased
Mortgage Loan with a LTV greater than 100% but no greater than 107%.”
          ““Repurchased Mortgage Loan” shall mean a first lien Mortgage Loan
(a) which is repurchased by a Seller from a third party as a result of (i) a
breach of representations and warranties under the agreed upon terms in which
the claimed breach is not a result of fraud or material misrepresentation of
fact by any party to the Mortgage Loan or consumer credit law violation, or
(ii) an early payment default repurchase obligation, (b) where the claimed
breach or early payment default is expressly identified to the Buyer in writing,
(c) which is subject to a Transaction hereunder for no more than 270 days and
(d) which has not been foreclosed upon or converted into REO Property. In
addition to the foregoing, in no event will a Repurchased

 



--------------------------------------------------------------------------------



 



Mortgage Loan be subject to a Transaction hereunder as a “Repurchased Mortgage
Loan” if there is a breach of representation and warranty in respect of such
Repurchased Mortgage Loan other than the breach identified in writing to the
Buyer pursuant to subclause (b) of this definition.”
          ““Repurchased 30 Day Delinquent Mortgage Loan” shall mean any
Repurchased Mortgage Loan as to which any Monthly Payment, or part thereof,
remains unpaid for at least 30 days but less than 60 days from the original Due
Date for such Monthly Payment.”
          ““Repurchased 60 Day Delinquent Mortgage Loan” shall mean any
Repurchased Mortgage Loan as to which any Monthly Payment, or part thereof,
remains unpaid for at least 60 days but less than 90 days from the original Due
Date for such Monthly Payment.”
          ““Repurchased 90 Day Delinquent Mortgage Loan” shall mean any
Repurchased Mortgage Loan as to which any Monthly Payment, or part thereof,
remains unpaid for at least 90 days but less than 120 days from the original Due
Date for such Monthly Payment.”
          ““Repurchased Aged Mortgage Loan” shall mean any Repurchased Mortgage
Loan which has been subject to a Transaction hereunder for a period in excess of
150 days but not in excess of 270 days.”
          ““Repurchased Mortgage Loan Trust Receipt” shall have the meaning
ascribed thereto in the Custodial Agreement.
          1.2 Schedule 1-A. The introductory paragraph and Section (b) of
Schedule 1-A of the Existing Repurchase Agreement are deleted in their entirety
and replaced with Exhibit A hereto.
          1.3 Delivery of Mortgage File. Section 3(b) of the Existing Repurchase
Agreement is hereby amended by deleting clause (vii) in its entirety and
replacing it with the following:
          “(vii) Delivery of Mortgage File. With respect to Transactions the
subject of which are Mortgage Loans other than Wet-Ink Mortgage Loans and
Repurchased Mortgage Loans, the Sellers shall have delivered to the Custodian
the Mortgage File with respect to each Purchased Mortgage Loan and the Custodian
shall have issued a Trust Receipt with respect to each such Purchased Mortgage
Loan to the Buyer.”
          1.4 Repurchased Mortgage Loan Files. Section 3(b) of the Existing
Repurchase Agreement is further amended by adding the following at the end
thereof:
          “(xv) Repurchased Mortgage Loans. With respect to Transactions the
subject of which are Repurchased Mortgage Loans:
          (A) the applicable Seller shall have initiated a Transaction pursuant
to the requirements of Section 3(b)(vi) herein; and

-2-



--------------------------------------------------------------------------------



 



          (B) on the related Purchase Date, (a) the Buyer shall have received a
bailee letter in a form acceptable to the Buyer and a Repurchased Mortgage Loan
Trust Receipt or (b) the Sellers shall have delivered to the Custodian the
related Mortgage Files and the Custodian shall have issued a Mortgage Loan
Schedule and Exception Report.”
          1.5 Delivery of Documents. Section 3(c) of the Existing Repurchase
Agreement is amended by deleting clause (iv) and replacing it with the
following:
          “(iv) The applicable Seller shall deliver to the Custodian the
Mortgage File pertaining to each Eligible Asset to be purchased by the Buyer in
accordance with (A) Section 3(b)(vii), with respect to Mortgage Loans other than
Wet-Ink Mortgage Loans and Repurchased Mortgage Loans, (B) Section 3(b)(x), with
respect to Wet-Ink Mortgage Loans and (C) Section 3(b)(xv) with respect to
Repurchased Mortgage Loans.”
          1.6 Covenants. Section 12 of the Existing Repurchase Agreement is
hereby amended by adding the following at the end thereof:
          (xv) The applicable Seller shall provide to the Custodian the Mortgage
File with respect to a Repurchased Mortgage Loan no later than fifteen
(15) Business Days after the related Purchase Date for such Repurchased Mortgage
Loan.”
          Section 2. Conditions Precedent. This Amendment shall be effective as
of October 25, 2006 (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
          2.1 Delivered Documents. On the date hereof, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:
          (a) this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Sellers and the Guarantor;
          (b) Amendment No. 1 to the Pricing Side Letter, executed and delivered
by duly authorized officers of the Buyer, the Sellers and the Guarantor;
          (c) Amendment No. 1 to the Custodial Agreement, executed and delivered
by duly authorized officers of the Buyer, the Sellers and the Custodian; and
          (d) such other documents as the Buyer or counsel to the Buyer may
reasonably request.
          Section 3. Representations and Warranties. Each of the Sellers and the
Guarantor hereby represents and warrants to the Buyer that it is in compliance
with all the terms and provisions set forth in the Existing Repurchase Agreement
on its part to be observed or performed, and that no Event of Default has
occurred or is continuing, and hereby confirms and reaffirms the representations
and warranties contained in Section 11 of the Existing Repurchase Agreement.

-3-



--------------------------------------------------------------------------------



 



          Section 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms. Other than
as expressly set forth herein, the execution of this Amendment by the Buyer
shall not operate as a waiver of any of its rights, powers or privileges under
the Repurchase Agreement or any other Facility Document, including without
limitation, any rights, powers or privileges relating to other existing or
future breaches of, or Defaults or Events of Default under, the Repurchase
Agreement or any other Facility Document except as expressly set forth herein.
          Section 5. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          Section 7. Reaffirmation of Guaranty. The Guarantor hereby ratifies
and affirms all of the terms, covenants, conditions and obligations of the
Guaranty and acknowledges and agrees that such Guaranty shall apply to all of
the Obligations under the Repurchase Agreement, as it may be amended, modified
and in effect, from time to time.
[SIGNATURE PAGE FOLLOWS]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year
first above written.

                  GOLDMAN SACHS MORTGAGE COMPANY,         a New York Limited
Partnership
 
           
 
      By:   GOLDMAN SACHS REAL ESTATE FUNDING CORP.,
 
          a New York corporation,
as General Partner

         
 
  By:   /s/ Michelle Gill
 
       
 
  Name:   Michelle Gill
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



                  SELLERS:
 
                NEW CENTURY WAREHOUSE CORPORATION
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   President
 
                NEW CENTURY MORTGAGE CORPORATION
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President
 
                GUARANTOR:
 
                NEW CENTURY FINANCIAL CORPORATION
 
                By:   /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President
 
                By:   /s/ Brad A. Morrice          
 
      Name:   Brad A. Morrice
 
      Title:   President and Chief Executive Officer

 